Herlihy, J.
Appeal from a decision of the Workmen’s Compensation Board which awarded benefits to the claimant. The claimant and his employer became involved in an argument stemming from an accusation by the employer that the claimant was stealing merchandise. The board found that as a result of the ensuing altercation, the injuries which the claimant sustained arose out of and in the course of his employment. The appellants concede that there is no dispute as to the facts and “ that the altercation came about because of the employment ”, but contend that the resulting injuries occurred because of an illegal act and it is argued that therefore, the altercation was so personal that there was no employment relationship. The assault and altercation which took place on the employer’s premises resulted from a dispute over the employer’s *1061property and was a matter directly connected with and associated with the claimant’s employment and the employer’s business. If the property were stolen, it was business property entrusted to the claimant for delivery as part of his duties. (Matter of Muscott v. Janice Stores Corp., 6 A D 2d 921; Matter of Gray v. Daily News, 284 App. Div. 911; Matter of Lee Loh Young v. Famous Trading Corp., 283 App. Div. 753, affd. 307 N. Y. 901; Matter of Knocks v. Metal Packing Corp., 231 N. Y. 78.) The board elected to accept the claimant’s version as to the dispute and there is substantial evidence to sustain its determination. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.